REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of product claim 1, the prior art of record does not disclose or suggest a sequence keypad monitor configured to, inter alia, receive a keypress via the keypad; update a sequence value based upon the keypress; determine that the sequence value is outside of the valid treatment parameter range; determine that an updated context parameter different from the received context parameters is associated with updated lower and upper soft limit values that define an updated valid treatment parameter range for the treatment parameter that includes the sequence value; and display one or more context cues corresponding to the updated context parameter.  
In relation to the patentability of process claim 11, the prior art of record does not disclose or suggest, in combinations, the steps of:  
receiving a keypress via a keypad displayed on the infusion pump; 
updating a sequence value based upon the keypress; 
determining that the sequence value is outside of the valid treatment parameter range; 
determining that an updated context parameter different from the received context parameters is associated with updated lower and upper soft limit values that define an updated valid treatment parameter range for the treatment parameter that includes the sequence value; and 
displaying one or more context cues corresponding to the updated context parameter.
Based on the above observations, claims 1-20 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783